        Case 1:18-cv-01679-TCW Document 67 Filed 12/17/18 Page 1 of 1




      In the United States Court of Federal Claims
   Nos. 18-1679C, 18-1758C, 18-1786C, 18-1813C, 18-1824C, 18-1852C, 18-1853C
                                  (consolidated)

                              (Filed: December 17, 2018)

************************************** *
                                       *
NAVIENT SOLUTIONS, LLC, et al.,        *
                                       *
                    Plaintiff,         *
                                       *
 v.                                    *
                                       *
THE UNITED STATES,                     *
                                       *
                    Defendant,         *
                                       *
************************************** *

                             ORDER GRANTING STAY

       On December 14, 2018, Defendant filed a motion to stay the above-captioned
consolidated bid protests pending corrective action. Defendant stated that the Department
of Education decided to cancel the solicitation components at issue. Defendant requested
a stay until and including January 15, 2019, to give the agency time to prepare and issue
the new solicitations. For good cause shown, the motion is GRANTED. The case is hereby
stayed until January 15, 2019.

      IT IS SO ORDERED.

                                                      s/ Thomas C. Wheeler
                                                      THOMAS C. WHEELER
                                                      Judge
